SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification on the Port of Itaguaí Rio de Janeiro, March 17 th , 2011  Petróleo Brasileiro S.A.  Petrobras, in response to Brazilian Exchange Commission (CVM) request and regarding the article published in Jornal Valor Econômico on March 16 th , 2011, titled Petrobras, CSN and Gerdau reach deal on Itaguaí, hereby clarifies the following. On July 7 th , 2009, the Company informed the market about the signing of a Memorandum of Understanding (MOU) with Gerdau S.A and Companhia Siderúrgica Nacional (CSN) in order to study the possibility of jointly executing a port facilities development project in Sepetiba Bay. The Company continues to perform studies along with CSN and Gerdau with the intent of developing the project mentioned above so that the interests of the three companies are met. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 21, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
